Filed 3/13/17
                CERTIFIED FOR PUBLICATION

IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                SECOND APPELLATE DISTRICT

                        DIVISION SEVEN


MARINA IVANOFF,                         B271035

       Plaintiff and Appellant,         (Los Angeles County
                                        Super. Ct. No. BC591972)
       v.

BANK OF AMERICA, N.A.,

       Defendant and Respondent.




     APPEAL from an order of the Superior Court of
Los Angeles County, Holly E. Kendig, Judge. Affirmed.
     Marina Ivanoff, in pro. per., for Plaintiff and Appellant.
     Bryan Cave, Douglas E. Winter, Andrea M. Hicks, and
Richard Steelman, Jr., for Defendant and Respondent.
                    _____________________
       Marina Ivanoff appeals the order dismissing with prejudice
her complaint against the Bank of America after the trial court
sustained without leave to amend the Bank‟s demurrer to
Ivanoff‟s complaint for violations of the federal Truth In Lending
Act (TILA) (15 U.S.C. § 1601 et seq.) and California‟s unfair
competition law (UCL) (Bus. & Prof. Code, § 17200 et seq.),
fraudulent omission/concealment and injunctive relief. Ivanoff
argues the trial court improperly applied the doctrines of
res judicata (claim preclusion) and collateral estoppel (issue
preclusion) based on her prior unsuccessful lawsuit against the
Bank for breach of contract and contends she stated valid causes
of action on the theories alleged in her complaint. Ivanoff also
asserts the court erred in denying her an opportunity to amend
her complaint. We affirm.
      FACTUAL AND PROCEDURAL BACKGROUND
      1. Ivanoff’s Initial Lawsuit for Breach of Contract
      Ivanoff originally sued Bank of America, N.A., successor to
BAC Home Loans Servicing LP and Countrywide Bank, FSB, as
well as ReconTrust Company, N.A., and Mortgage Electronic
Registration Systems, Inc. (MERS), in July 2013, asserting
causes of action for breach of contract, temporary restraining
order and preliminary injunction, violation of the UCL, specific
performance and equitable rescission.
      In her complaint Ivanoff alleged she was the owner of a
condominium in West Los Angeles, which she had purchased in
2004 with a loan secured by a deed of trust in favor of
Washington Mutual Bank. Ivanoff refinanced her loan in 2006-
2007 with Countrywide; the refinancing closed in December 2007.
Contrary to representations made to her by Countrywide
representatives, a penalty and fees were added to the loan



                                2
balance, increasing the amount she borrowed from $636,000 to
$711,000. Those additional undisclosed amounts, included in
breach of the parties‟ agreement, made the loan unaffordable;
and Ivanoff defaulted.
       In October 2010 Ivanoff sought a modification of the loan
with the Bank, which had acquired Countrywide. Ivanoff alleged
the Bank agreed to modify the loan, following successful
completion of a trial loan modification agreement, with a new
principal balance of $847.989.90, a new interest rate of 2 percent,
an effective date of February 1, 2011 and a maturity date of
January 1, 2051. Monthly loan payments were to be $2,567.93.
However, according to Ivanoff, the Bank breached their loan
modification agreement by adding an additional sum for required
“escrow option insurance,” which increased the monthly payment
to $3,328.65.
       The defendants demurred on numerous grounds. The trial
court sustained the demurrer, in part, because Ivanoff had not
alleged whether the agreements at issue were oral, written or
implied, had not attached copies of any of the agreements and
had not alleged the material terms of the agreements with the
requisite detail. The court also found that certain of her claims,
as pleaded, were barred by the statute of limitations or the
statute of frauds.
       Given leave to amend, Ivanoff filed a first amended
complaint that was virtually identical to the original complaint
and that, once again, did not attach any of the alleged
agreements or describe their terms in any greater detail. The
trial court sustained the defendants‟ demurrer to the first
amended complaint without leave to amend, observing, “the
opposition fails to address about eighty percent of the issues




                                 3
raised (e.g., Statute of Limitations and Statute of Frauds), and
fails to cite any governing law on point (e.g., tender, contract and
injunction).” The court then explained that “„[c]ontentions are
waived when a party fails to support them with reasoned
argument and citations to authority.‟”
       The Court of Appeal affirmed. (Ivanoff v. Bank of America
(May 13, 2015, B256462 [nonpub. opn.].) The court stated
Ivanoff‟s brief was “blatantly deficient,” containing no citation to
the record and essentially no factual or legal analysis. The court
then ruled, “Since Ivanoff has not demonstrated that the trial
court erred, we are in no position to reverse its order.” (Ibid.) In
addition, because Ivanoff had made no attempt to demonstrate
how she could amend her complaint to plead a viable claim, the
Court of Appeal concluded leave to amend was not warranted.
       2. The Current TILA/Fraud Lawsuit
       On August 20, 2015, four weeks after the Supreme Court
denied Ivanoff‟s petition for review in the initial lawsuit, Ivanoff
again sued the Bank, ReconTrust and MERS, as well as two of
the Bank‟s employees, in a complaint for violation of TILA, the
UCL, fraudulent omission/concealment and injunctive relief. The
general allegations of the complaint were identical to those in the
prior lawsuit relating to the December 2007 refinancing and
February 1, 2011 loan modification agreements. (As in her prior
lawsuit, Ivanoff did not attach copies of the refinancing or loan
modification agreements.)
       Rather than alleging breach of contract, however, Ivanoff‟s
new lawsuit alleged the Bank violated TILA by failing to make
required disclosures with respect to the “escrow option
insurance,” which was surreptitiously added to Ivanoff‟s monthly
loan payment obligation. Ivanoff additionally alleged the Bank‟s




                                 4
violation of TILA was an unlawful business practice within the
meaning of the UCL and the failure of its employees to disclose
the loan modification agreement would include an additional
monthly sum of $760.72 for “escrow option insurance” constituted
fraudulent concealment. Had she known the true facts, Ivanoff
alleged, she would have considered other financing options.
Ivanoff also sought injunctive relief preventing a sale at
foreclosure of her condominium.
       The Bank demurred, contending Ivanoff‟s complaint was
barred as a matter of law by the doctrines of claim preclusion and
issue preclusion. The Bank argued Ivanoff was asserting the
same primary right in both actions (claim preclusion) and the
issues alleged had been actually litigated and decided against
Ivanoff on the merits (issue preclusion). The Bank also argued in
support of its demurrer that the claims for violation of TILA and
fraud were time-barred; Ivanoff lacked standing to assert a UCL
claim because she failed to allege she had lost money or property
as a result of the Bank‟s actions; and the claim for an injunction
against foreclosure was improper because injunctive relief is a
remedy, not a cause of action. In her opposition to the demurrer
Ivanoff emphasized she had not pleaded either violation of TILA
or fraud in her prior lawsuit.
       The trial court sustained the demurrer without leave to
amend. The court ruled Ivanoff‟s claims were barred by
res judicata, explaining “[t]he „primary right‟ of Plaintiff in both
actions—the right to be free from increased loan payments that
were not agreed to—is the same, which means the present
proceeding is on the same „cause of action‟ as the prior
proceeding.” The court also ruled the claims were barred by
collateral estoppel because her four causes of action “all involve




                                 5
the same underlying issue—the validity of the increased loan
payments that Plaintiff allegedly did not agree to.” That issue,
the trial court found, had already been litigated, decided and
finalized in the prior litigation. Finally, the trial court agreed
with the Bank that Ivanoff‟s claims independently fail: The TILA
and fraud claims were barred by the governing statutes of
limitation (one year and three years, respectively); Ivanoff lacked
standing to bring a UCL claim; and the cause of action for
injunctive relief was not a valid cause of action.
       The order sustaining the demurrer and judgment of
dismissal was filed March 3, 2016. Notice of entry was served on
March 10, 2016. Ivanoff filed a timely notice of appeal.
                         DISCUSSION
       1. Standard of Review
       A demurrer tests the legal sufficiency of the factual
allegations in a complaint. We independently review the superior
court‟s ruling on a demurrer and determine de novo whether the
complaint alleges facts sufficient to state a cause of action or
discloses a complete defense. (Loeffler v. Target Corp. (2014)
58 Cal. 4th 1081, 1100; Committee for Green Foothills v. Santa
Clara County Bd. of Supervisors (2010) 48 Cal. 4th 32, 42.) We
assume the truth of the properly pleaded factual allegations,
facts that reasonably can be inferred from those expressly
pleaded and matters of which judicial notice has been taken.
(Evans v. City of Berkeley (2006) 38 Cal. 4th 1, 20; Schifando v.
City of Los Angeles (2003) 31 Cal. 4th 1074, 1081.) We liberally
construe the pleading with a view to substantial justice between
the parties (Code Civ. Proc., § 452; Gilkyson v. Disney
Enterprises, Inc. (2016) 244 Cal. App. 4th 1336, 1340; see
Schifando, at p. 1081 [complaint must be read in context and



                                 6
given a reasonable interpretation]); but, “[u]nder the doctrine of
truthful pleading, the courts „will not close their eyes to
situations where a complaint contains allegations of fact
inconsistent with attached documents, or allegations contrary to
facts which are judicially noticed.‟” (Hoffman v. Smithwoods RV
Park, LLC (2009) 179 Cal. App. 4th 390, 400; see Brakke v.
Economic Concepts, Inc. (2013) 213 Cal. App. 4th 761, 767 [“[w]hile
the „allegations [of a complaint] must be accepted as true for
purposes of demurer,‟ the „facts appearing in exhibits attached to
the complaint will also be accepted as true and, if contrary to the
allegations in the pleading, will be given precedence‟”];
SC Manufactured Homes, Inc. v. Liebert (2008) 162 Cal. App. 4th
68, 83 [“[i]f the allegations in the complaint conflict with the
exhibits, we rely on and accept as true the contents of the
exhibits”].)
       Although a general demurrer does not ordinarily reach
affirmative defenses, it “will lie where the complaint „has
included allegations that clearly disclose some defense or bar to
recovery.‟” (Casterson v. Superior Court (2002) 101 Cal. App. 4th
177, 183; accord, Nolte v. Cedars-Sinai Medical Center (2015)
236 Cal. App. 4th 1401, 1406; Favila v. Katten Muchin Rosenman
LLP (2010) 188 Cal. App. 4th 189, 224.) “Thus, a demurrer based
on an affirmative defense will be sustained only where the face of
the complaint discloses that the action is necessarily barred by
the defense.” (Casterson, at p. 183; accord, Favila, at p. 224; see
Aryeh v. Canon Business Solutions, Inc. (2013) 55 Cal. 4th 1185,
1191 [application of a statute of limitations based on facts alleged
in a complaint is a legal question subject to de novo review].)
       “„Where the complaint is defective, “[i]n the furtherance of
justice great liberality should be exercised in permitting a




                                 7
plaintiff to amend his [or her] complaint.”‟” (Aubry v. Tri-City
Hospital Dist. (1992) 2 Cal. 4th 962, 970-971.) We determine
whether the plaintiff has shown “in what manner he [or she] can
amend [the] complaint and how that amendment will change the
legal effect of [the] pleading.” (Goodman v. Kennedy (1976)
18 Cal. 3d 335, 349.) “[L]eave to amend should not be granted
where . . . amendment would be futile.” (Vaillette v. Fireman’s
Fund Ins. Co. (1993) 18 Cal. App. 4th 680, 685; see generally
Caliber Bodyworks, Inc. v. Superior Court (2005) 134 Cal. App. 4th
365, 373-374.)
       2. The Bank’s Demurrer Was Properly Sustained Without
          Leave To Amend
          a. Violation of TILA
             i. The TILA claim is not subject to claim preclusion
                or issue preclusion
       The doctrine of res judicata has two aspects—claim
preclusion and issue preclusion. (DKN Holdings LLC. v. Faerber
(2015) 61 Cal. 4th 813, 824 (DKN Holdings); Boeken v. Philip
Morris USA, Inc. (2010) 48 Cal. 4th 788, 797.) “Claim preclusion
„prevents relitigation of the same cause of action in a second suit
between the same parties or parties in privity with them.‟
[Citation.] Claim preclusion arises if a second suit involves
(1) the same cause of action (2) between the same parties [or
those in privity with them] (3) after a final judgment on the
merits in the first suit. [Citations.] If claim preclusion is
established, it operates to bar relitigation of the claim
altogether.” (DKN Holdings, at p. 824; accord, Mycogen Corp. v.
Monsanto Co. (2002) 28 Cal. 4th 888, 896 (Mycogen); Johnson v.
GlaxoSmithKline, Inc. (2008) 166 Cal. App. 4th 1497, 1507.) The
bar applies if the cause of action could have been brought,



                                 8
whether or not it was actually asserted or decided in the first
lawsuit. (Busick v. Workermen’s Comp. Appeals Bd. (1972)
7 Cal. 3d 967, 974; Zevnik v. Superior Court (2008)
159 Cal. App. 4th 76, 82.) The doctrine promotes judicial economy
and avoids piecemeal litigation by preventing a plaintiff from
“„“splitting a single cause of action or relitigat[ing] the same
cause of action on a different legal theory or for different relief.”‟”
(Mycogen, at p. 897.)
       The second aspect of res judicata, issue preclusion,
historically referred to as collateral estoppel, “prohibits the
relitigation of issues argued and decided in a previous case even
if the second suit raises a different cause of action. [Citation.]
Under issue preclusion, the prior judgment conclusively resolves
an issue actually litigated and determined in the first action.”
(DKN Holdings, supra, 61 Cal.4th at p. 824; accord, Boeken v.
Philip Morris USA, Inc., supra, 48 Cal.4th at p. 797.) The
doctrine applies “(1) after final adjudication (2) of an identical
issue (3) actually litigated and necessarily decided in the first
suit and (4) asserted against one who was a party in the first suit
or one in privity with that party.” (DKN Holdings, at p. 825.)
The doctrine differs from claim preclusion in that it operates as a
conclusive determination of issues; it does not bar a cause of
action. (Ibid.) In addition, unlike claim preclusion, issue
preclusion can be raised by one who is not a party to the prior
proceeding against one who was a party or his or her privy.
(Ibid.; Lucido v. Superior Court (1990) 51 Cal. 3d 335, 341.)
Moreover, even if the minimal requirements for issue preclusion
are satisfied, courts will not apply the doctrine if policy
considerations outweigh the doctrine‟s purpose in a particular
case. (Lucido, at pp. 342-343.)




                                   9
       The trial court ruled Ivanoff‟s TILA claim was barred by
both claim preclusion and issue preclusion, reasoning, as to claim
preclusion, the primary right at issue in that cause of action and
Ivanoff‟s initial breach of contract lawsuit was the same—“the
right to be free from increased loan payments that were not
agreed to”—and, as to issue preclusion, the validity of the
increased loan payments had been actually litigated and
necessarily decided in the first lawsuit. Neither ruling is correct.
       It is true that when two actions involving the same parties
seek compensation for the same harm, “„they generally involve
the same primary right.‟” (Bullock v. Philip Morris USA, Inc.
(2011) 198 Cal. App. 4th 543, 558.) But, not always: “[D]ifferent
primary rights may be violated by the same wrongful conduct.”
(Branson v. Sun-Diamond Growers (1994) 24 Cal. App. 4th 327,
342 [corporation‟s failure to indemnify may violate an employee‟s
statutory right to indemnity under Corp. Code, § 317 and a
separate contractual right to indemnity]; accord, Le Parc
Community Assn. v. Workers’ Comp. Appeals Bd. (2003)
110 Cal. App. 4th 1161, 1172-1173 [uninsured employer‟s
negligence may violate employee‟s distinct primary rights under
workers‟ compensation and tort law].) For example, in Agarwal
v. Johnson (1979) 25 Cal. 3d 932, 954-955, disapproved on another
ground in White v. Ultramar, Inc. (1999) 21 Cal. 4th 563, 574,
footnote 4, the Supreme Court held an employer‟s racially
discriminatory conduct may violate distinct primary rights under
federal civil rights law and state tort law regarding defamation
and intentional infliction of emotional distress.
       Here, although Ivanoff‟s contract and TILA claims are
largely based on the same set of underlying facts, the two actions
do not involve the same primary rights. “The purpose of the




                                10
TILA is to promote the „informed use of credit‟ by consumers.”
(Anderson Bros. Ford v. Valencia (1981) 452 U.S. 205, 219
[101 S. Ct. 2266, 68 L. Ed. 2d 783].) Thus, “the TILA‟s
requirements principally focus on disclosures that creditors must
make when offering credit.” (Lyon v. Chase Bank United States,
N.A. (9th Cir. 2011) 656 F.3d 877, 887; see 15 U.S.C. § 1601(a)
[“[i]t is the purpose of this subchapter to assure a meaningful
disclosure of credit terms so that the consumer will be able to
compare more readily the various credit terms available to him
and avoid the uninformed use of credit, and to protect the
consumer against inaccurate and unfair credit billing and credit
card practices”].) The primary right at issue in Ivanoff‟s TILA
cause of action, therefore, was the right to full disclosure of the
material terms of her home loan refinancing by Countrywide and
the subsequent loan modification by the Bank—in particular, the
addition of a $30,000 penalty and fees of $37,000 to the
outstanding loan balance as part of the December 2007
refinancing and the addition of an escrow option insurance
charge of $760.72 to the monthly loan payment as part of the
February 1, 2011 loan modification. That is a federal statutory
right distinct from the common law right to have enforced only
those contractual terms to which she had agreed, the claim
presented by her initial lawsuit. Accordingly, the doctrine of
claim preclusion does not bar Ivanoff‟s TILA claim. (See
generally Baral v. Schnitt (2016) 1 Cal.5th 376, 395 [“the primary
right theory is notoriously uncertain in application”].)
        Similarly, even if the conclusory statement of grounds
recited by the court when it sustained the Bank‟s demurrer to the
first amended complaint in the initial lawsuit is properly
considered a decision on the merits of Ivanoff‟s contract claim, the




                                11
adequacy of the disclosure of credit terms in the refinancing and
loan modification agreements was neither actually litigated nor
finally determined in that action. The doctrine of issue
preclusion does not bar Ivanoff‟s TILA claim either.
             ii. The TILA claim is time-barred
       Although the trial court erred in concluding Ivanoff‟s TILA
cause of action was barred by the doctrines of claim and issue
preclusion, we agree Ivanoff‟s claim was untimely under TILA‟s
governing limitations provisions, the court‟s alternative ground
                                                           1
for sustaining the demurrer to the TILA cause of action.
       Ivanoff‟s right to recover damages for the Bank‟s alleged
violation of TILA is set forth in title 15 of the United States Code
section 1640(a)(1). Pursuant to title 15 of the United States Code
section 1640(e), most TILA actions must be filed “within one year

1
       Ivanoff‟s appellate brief does not address this alternate
basis for the trial court‟s ruling sustaining the demurrer to the
TILA cause of action. Ordinarily, courts treat an appellant‟s
failure to raise an issue in her briefs as forfeiting that challenge.
(See, e.g., Tiernan v. Trustees of Cal. State University & Colleges
(1982) 33 Cal. 3d 211, 216, fn. 4 [issue not raised on appeal
deemed forfeited or waived]; Wall Street Network, Ltd. v. New
York Times Co. (2008) 164 Cal. App. 4th 1171, 1177-1178
[“[g]enerally, appellants forfeit or abandon contentions of error
regarding the dismissal of a cause of action by failing to raise or
address the contentions in their briefs on appeal”]; Paulus v. Bob
Lynch Ford, Inc. (2006) 139 Cal. App. 4th 659, 685 [“[c]ourts will
ordinarily treat the appellant‟s failure to raise an issue in his or
her opening brief as a waiver of that challenge”].) However, in
light of Ivanoff‟s self-represented status and our responsibility to
independently review the trial court‟s order sustaining the
demurrer to her complaint, we address the merits of the
limitations rulings.



                                 12
from the date of the occurrence of the violation.” However, claims
alleging violations of title 15 of the United States Code
section 1639, which requires specific disclosures and sets certain
restrictions on loans secured by a mortgage, may be brought
within three years of the date of violation. The violations here
allegedly occurred in 2007 and 2010 (see, e.g., Philibotte v.
Nisource Corporate Services Co. (1st Cir. 2015) 793 F.3d 159, 163
[date of occurrence for disclosure violations is the date the
transaction was consummated]; King v. California (9th Cir. 1986)
784 F.2d 910, 915 [same]) and were allegedly first discovered by
Ivanoff, according to her verified complaint, when she had her
loan “forensically examined” in May 2011. (See King, at p. 915
[“the doctrine of equitable tolling may, in the appropriate
circumstances, suspend the limitations period until the borrower
discovers or had reasonable opportunity to discover the fraud or
nondisclosures that form the basis of the TILA action”].)
      The refinancing transaction concluded in December 2007.
The loan modification closed with an effective date of February 1,
2011. Ivanoff‟s current lawsuit was not filed until August 20,
2015. Accordingly, whether measured by title 15 of the United
States Code section 1640(e)‟s one-year or three-year limitations
period, and even if equitable tolling was appropriate until May
2011 under the circumstances alleged, Ivanoff‟s TILA claim is
time-barred.
          b. Violation of the UCL
             i. Ivanoff adequately alleged injury in fact and has
                 standing to pursue a UCL claim
      Unfair competition under the UCL means “any unlawful,
unfair or fraudulent business act or practice and unfair,
deceptive, untrue or misleading advertising . . . .” Written in the



                                13
disjunctive, Business and Professions Code section 17200
establishes “three varieties of unfair competition—acts or
practices which are unlawful, unfair, or fraudulent.” (Cel-Tech
Communications, Inc. v. Los Angeles Cellular Telephone Co.
(1999) 20 Cal. 4th 163, 180; accord, Kasky v. Nike, Inc. (2002)
27 Cal. 4th 939, 949.) “Violation of federal statutes, including
those governing the financial industry, may serve as the
predicate for a UCL cause of action.” (Rose v. Bank of America,
N.A. (2013) 57 Cal. 4th 390, 394.) Ivanoff‟s complaint alleged the
Bank‟s violation of TILA constituted an unlawful business
practice, an appropriate basis for her UCL claim. The trial
court‟s ruling the UCL cause of action was barred by claim and
issue preclusion suffers from the same defects as its ruling with
respect to the TILA claim itself.
      The trial court alternatively ruled that Ivanoff lacked
standing to pursue the UCL claim, an argument also advanced on
appeal by the Bank, which contends Ivanoff cannot show any loss
of money or property as a result of its allegedly unlawful business
practices. This ruling, too, was error.
      “Historically, the UCL authorized any person acting for the
interests of the general public to sue for relief notwithstanding
any lack of injury or damages. [Citation.] At the November 2,
2004, General Election, the voters approved Proposition 64,
which amended the UCL to provide that a private person has
standing to bring a UCL action only if he or she „has suffered
injury in fact and has lost money or property as a result of the
unfair competition.‟” (Hale v. Sharp Healthcare (2010)
183 Cal. App. 4th 1373, 1382.) “„In approving Proposition 64, the
voters found and declared that the amendments were necessary
to prevent abusive UCL actions by attorneys whose clients had




                                14
not been “injured in fact” or used the defendant‟s product or
service, and to ensure “that only the California Attorney General
and local public officials [are] authorized to file and prosecute
actions on behalf of the general public.”‟” (Troyk v. Farmers
Group, Inc. (2009) 171 Cal. App. 4th 1305, 1345; see Kwikset Corp.
v. Superior Court (2011) 51 Cal. 4th 310, 320 (Kwikset) [“[w]hile
the substantive reach of [the UCL] remains expansive, the
electorate has materially curtailed the universe of those who may
enforce their provisions”].)
       To satisfy Proposition 64 a plaintiff “must now establish a
loss or deprivation of money or property sufficient to qualify as
injury in fact, i.e., economic injury, and (2) show that that
economic injury was the result of, i.e. caused by, the unfair
practice or false advertising that is the gravamen of the claim.”
(Kwikset, supra, 51 Cal.4th at p. 322.) “Injury in fact” as used in
Proposition 64 has the same meaning as under federal law:
“„[A]n invasion of a legally protected interest which is (a) concrete
and particularized, [citations]; and (b) “actual or imminent, not
„conjectural‟ or „hypothetical,‟” [citations].‟” (Kwikset, at p. 322.)
Proposition 64, however, imposes the additional requirement that
the plaintiff have lost money or property. (Ibid.) Indeed, loss of
money or property—that is, “economic injury”—“is itself a classic
form of injury in fact.” (Id. at p. 323; see id. at p. 325, fn. 8
[“proof of lost money or property will generally satisfy the
element of injury in fact”].) Economic injury may be shown in
many ways including a plaintiff “surrender[ing] in a transaction
more, or acquir[ing] in a transaction less, than he or she
otherwise would have”; “hav[ing] a present or future property
interest diminished”; and “be[ing] required to enter into a




                                 15
transaction, costing money or property, that would otherwise
have been unnecessary.” (Id. at p. 323.)
       Although Proposition 64‟s standing requirement is more
restrictive than the federal law requirement because the injury
must be economic, “the quantum of lost money or property
necessary to show standing is only so much as would suffice to
establish injury in fact . . . . [F]ederal courts have reiterated that
injury in fact is not a substantial or insurmountable hurdle; as
then Judge Alito put it: „Injury-in-fact is not Mount Everest.‟
[Citation.] Rather, it suffices for federal standing purposes to
„“allege[] some specific, „identifiable trifle‟ of injury.”‟” (Kwikset,
supra, 51 Cal.4th at p. 324.) “„“The basic idea that comes out in
numerous cases is that an identifiable trifle is enough for
standing to fight out a question of principle; the trifle is the basis
for standing and the principle supplies the motivation.”‟” (Id. at
p. 325, fn. 7.)
       Applying these principles in Sarun v. Dignity Health (2014)
232 Cal. App. 4th 1159, this court held “the existence of an
enforceable obligation, without more, ordinarily constitutes
actual injury or injury in fact,” even if the creditor has not begun
any collection activity. (Id. at p. 1167; cf. Adams v. Paul (1995)
11 Cal. 4th 583, 591, fn. 5 [“actual injury . . . may well precede
quantifiable financial costs”].) Whether or not Ivanoff‟s
allegation that she “stands to lose her home” adequately pleaded
injury in fact under the UCL, Ivanoff also alleged, as a result of
the Bank‟s unlawful business practices, she paid money to the
Bank and received billings for increased monthly loan payments
in excess of what she should have owed (or was told she would
owe). No more is required to allege injury in fact.




                                  16
            ii. The UCL claim is time-barred
      “Any action to enforce any cause of action pursuant to [the
UCL] shall be commenced within four years after the cause of
action accrued.” (Bus. & Prof. Code, § 17208; see Aryeh v. Canon
                                                      2
Business Solutions, Inc., supra, 55 Cal.4th at p. 1192.)
Application of the UCL limitations provision “is governed by
common law accrual rules to the same extent as any other
statute.” (Aryeh, at p. 1196.) Thus, absent special circumstances,
the last element accrual rule is fully applicable in UCL cases.
(See, e.g., Jolly v. Eli Lilly & Co. (1988) 44 Cal. 3d 1103, 1110
[“[u]nder the discovery rule, the statute of limitations begins to
run when the plaintiff suspects or should suspect that her injury
was caused by wrongdoing, that someone has done something
wrong to her”].)
       In her verified first amended complaint in the initial
contract lawsuit against the Bank, Ivanoff alleged her loan was


2
       The Bank did not demur to the UCL cause of action on
statute of limitations grounds. Although an issue not raised in
the trial court is typically forfeited, we can reach a ground for
demurrer not raised below if it presents a pure question of law
and the parties have been given an opportunity to address it.
(See Woods v. Fox Broadcasting Sub., Inc. (2005) 129 Cal. App. 4th
344, 357; Home Ins. Co. v. Zurich Ins. Co. (2002) 96 Cal. App. 4th
17, 22.) Indeed, we must affirm an order of dismissal when there
are no grounds for relief and the demurrer is meritorious as a
matter of law. (Trinkle v. California State Lottery (1999)
71 Cal. App. 4th 1198, 1201 [appellate court must affirm if the
trial court‟s decision to sustain the demurrer was correct on any
theory].) We invited supplemental letter briefs from the parties
addressing whether Ivanoff‟s UCL cause of action was timely
filed. The Bank responded; Ivanoff did not.



                               17
forensically examined in May 2011 (that is, after both the
refinancing and the loan modification). That allegation was
repeated in Ivanoff‟s verified complaint in the instant action.
However, in the pending action Ivanoff also alleged she “did not
discover the falsity/material omissions until several years later
including May 2012.” That inconsistent and unexplained
allegation is properly ignored. (Larson v. UHS of Rancho
Springs, Inc. (2014) 230 Cal. App. 4th 336, 344 [the principle of
“„“truthful pleading”‟” requires us to disregard “facts that
contradict the facts or positions that the plaintiff pleaded in
earlier actions” or in a pleading in the same action, italics
omitted]; accord, Cantu v. Resolution Trust Corp. (1992)
4 Cal. App. 4th 857, 877-878; see Hendy v. Losse (1991) 54 Cal. 3d
723, 742 [“„“Where a verified complaint contains allegations
destructive of a cause of action, the defect cannot be cured in
subsequently filed pleadings by simply omitting such allegations
without explanation. In such a case the original defect infects the
subsequent pleading so as to render it vulnerable to demurrer”‟”;
                       3
citations omitted].)


3
       “„When the plaintiff pleads inconsistently in separate
actions, the plaintiff‟s complaint is nothing more than a sham
that seeks to avoid the effect of a demurrer.‟” (Larson v. UHS of
Rancho Springs, Inc., supra, 230 Cal.App.4th at p. 344.) “„The
sham pleading doctrine is not “„intended to prevent honest
complainants from correcting erroneous allegations . . . or to
prevent correction of ambiguous facts.‟” [Citation.] Instead, it is
intended to enable courts “„to prevent an abuse of process.‟”
[Citation.]‟ [Citations.] Plaintiffs therefore may avoid the effect
of the sham pleading doctrine by alleging an explanation for the
conflicts between the pleadings.‟” (Ibid.)



                                18
       Moreover, Ivanoff has nowhere attempted to explain why
the discrepancies between the sums she believed would be due
following the 2007 refinancing and the February 1, 2011 loan
modification and the amounts demanded by the Bank did not
provide inquiry notice, if not actual notice, of the Bank‟s alleged
unlawful business practices. (See Fox v. Ethicon Endo-Surgery,
Inc. (2005) 35 Cal. 4th 797, 815 [“[a] plaintiff seeking to utilize the
discovery rule must plead facts to show his or her inability to
have discovered the necessary information earlier despite
reasonable diligence”]; see also Union Carbide Corp. v. Superior
Court (1984) 36 Cal. 3d 15, 25 [“„[I]f on the face of the complaint
the action appears barred by the statute of limitations, plaintiff
has an obligation to anticipate the [statute of limitations] defense
and plead facts to negative the bar.‟”].) Whether measured by the
dates of payment notices following the December 2007
refinancing or the February 2011 loan modification, or even the
May 2011 date Ivanoff has twice identified, her UCL cause of
action filed in August 2015 was time-barred.
           c. Fraudulent omission/concealment
       Ivanoff‟s fraudulent concealment claim, like her TILA and
UCL claims, is based on the alleged nondisclosure of material
terms of the loan refinancing (the addition of a $30,000 penalty
and fees of $37,000 to the outstanding loan balance) and loan
modification (the addition of an escrow option insurance charge
to the monthly loan payment ). A fraud cause of action, whether
based on intentional misrepresentation or concealment, is
governed by the three-year limitations period set forth in Code of
Civil Procedure section 338, subdivision (d). However, that
provision also specifies, “The cause of action in that case is not
deemed to have accrued until the discovery, by the aggrieved




                                 19
party, of the facts constituting the fraud . . . .” (See Alfaro v.
Community Housing Improvement System & Planning Assn., Inc.
(2009) 171 Cal. App. 4th 1356, 1391; see also Cleveland v. Internet
Specialties West, Inc. (2009) 171 Cal. App. 4th 24, 31 [“the statute
of limitations in a cause of action for fraud „commences to run
after one has knowledge of the facts sufficient to make a
reasonably prudent person suspicious of fraud, thus putting him
on inquiry . . .‟”].) Whether measured by the receipt of payment
notices that demanded a larger sum than she had anticipated,
the May 2011 forensic examination of her loan, or even the
purported May 2012 discovery of the Bank‟s “falsity/material
omissions,” Ivanoff‟s cause of action for fraud, not filed until
August 20, 2015, is barred by section 338, subdivision (d)‟s three-
year limitations period.
           d. Injunctive relief
       “Injunctive relief is a remedy, not a cause of action.
[Citations.] A cause of action must exist before a court may grant
a request for injunctive relief.” (Allen v. City of Sacramento
(2015) 234 Cal. App. 4th 41, 65; accord, City of South Pasadena v.
Department of Transportation (1994) 29 Cal. App. 4th 1280, 1293
[“„A permanent injunction is merely a remedy for a proven cause
of action. It may not be issued if the underlying cause of action is
not established.‟”]; see Roberts v. Los Angeles County Bar Assn.
(2003) 105 Cal. App. 4th 604, 618; McDowell v. Watson (1997)
59 Cal. App. 4th 1155, 1159.) Because none of Ivanoff‟s other
causes of action may be maintained, her request for injunctive
relief necessarily fails as well.
           e. Leave to amend
       Although Ivanoff correctly states the trial court abuses its
discretion if it sustains a demurrer without leave to amend if the




                                20
pleading defect can be cured, she does not identify any additional
facts she can allege to refute the conclusion her claims are time-
barred as a matter of law. (See Schifando v. City of Los Angeles,
supra, 31 Cal.4th at p. 1081 [“plaintiff has the burden of proving
that an amendment would cure the defect”].) Accordingly, the
Bank‟s demurrer was properly sustained without leave to amend.
                          DISPOSITION
      The order dismissing the action is affirmed. The parties
are to bear their own costs on appeal.

                                          PERLUSS, P. J.

      We concur:



            SEGAL, J.



            SMALL, J. *




*     Judge of the Los Angeles County Superior Court, assigned
by the Chief Justice pursuant to article VI, section 6 of the
California Constitution.



                                21